t c memo united_states tax_court charles brumbaugh and c e holifield petitioners v commissioner of internal revenue respondent docket no filed date ronald a hughes michael r morris and mayer nazarian for petitioners kris h an and jordan s musen for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure the deficiency stems from the disallowance of a dollar_figure flow-through loss deduction that petitioners claimed on their schedule e supplemental income and loss and of a dollar_figure mortgage interest_expense_deduction that they claimed on their schedule c profit or loss from business in a previous opinion filed date we held that we lack jurisdiction in this proceeding to review the disallowance of the claimed interest_expense_deduction a tefra partnership-level item see brumbaugh v commissioner tcmemo_2015_65 before trial the parties stipulated that petitioner c e holifield is entitled to relief under sec_6015 c from joint_and_several_liability for and that she is not entitled to any refund for that year the issues left for decision are whether petitioners’ claimed flow-through loss deduction is sub- ject to the passive_activity_loss restrictions of sec_469 and whether petition- er husband is liable for an accuracy-related_penalty we resolve both issues in respondent’s favor findings_of_fact the parties filed a stipulation of facts with accompanying exhibits and a stipulation of settled issues both of which are incorporated by this reference at the time they filed their petition petitioners were married and lived in california they have since divorced 1all statutory references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar charles brumbaugh petitioner is a real_estate developer who began his career as an urban planner in after obtaining a law degree he entered the real_estate development business through numerous closely held entities he specialized in the development of affordable housing projects until he con- ducted these activities mainly in the greater los angeles area in early petitioner purchased through one of his affiliates a large pro- perty in oakley california this property is northeast of oakland on the way to sacramento petitioner entered into a partnership with the corporation for better housing cbh a sec_501 organization to develop the oakley property into a multi-unit housing project with units for families and senior citizens peti- tioner had previously partnered with cbh to develop other properties one of the entities petitioner used to purchase and develop real_estate was blh construction inc blh a c_corporation during the stock of blh was owned as follows by petitioner by benjamin lingo and by brian holland petitioner’s primary responsibilities at blh involved general busi- ness logistics while mr lingo and mr holland focused on project financing and construction respectively in petitioner devoted substantially more than hours to blh’s activities headquartered in bakersfield california blh does construction work for properties developed by petitioner’s other real_estate entities most of its projects involved affordable housing units petitioner used blh to perform construction activity on the oakley property and other properties in northern california before petitioner mr lingo and mr holland typically traveled to oakley by taking a commercial flight to oakland airport and then driving about miles to the project site to reduce travel time blh began chartering aircraft to fly into smaller airports closer to oakley and other sites in northern california sometime in petitioner discussed with mr lingo the possibility that blh might itself purchase an aircraft to transport blh employees to these project sites mr lingo demurred to this suggestion because he did not wish blh to incur the financial obligations of owning an aircraft petitioner accordingly decided to purchase an aircraft himself in date he formed n444ss llc n444ss a california entity that has been treated at all times as a partnership for federal_income_tax purposes petitioner owned a membership interest in n444ss and ms holifield owned a member- ship interest sometime in mid-2006 n444ss purchased a beechcraft premier i jet_aircraft premier jet on date n444ss entered into a management agreement with kmr aviation inc kmr operating out of ontario airport near los angeles kmr provides aircraft management and chartering services the contract stipulat- ed that kmr was to be responsible for all managerial duties related to the premier jet and gave kmr the exclusive right to charter the aircraft for commercial flights by third parties whenever petitioner was not using it kmr’s responsibilities in- cluded registering the aircraft performing any work necessary to retain faa certification providing and paying flight crews performing all neces- sary aircraft maintenance and creating flight logs for all flights the agree- ment required n444ss to reimburse kmr for all expenses attributable to the air- craft kmr set rates for chartering the premier jet to third-party clients and was responsible for billing and collecting fees from clients it then credited n444ss’ account for payments it received less service charges kmr chartered the prem- ier jet on a first-come first-served basis n444ss had no priority over other kmr customers for scheduling its use if petitioner needed an aircraft when his premier jet was chartered to another party he had access to any other aircraft that kmr managed if he chartered another kmr-managed aircraft he received an owner’s discount in the form of a lower hourly rate during kmr chartered the premier jet to third-party customers on occasions blh used the aircraft only once during that year on that occasion blh paid kmr the applicable charter fee and kmr credited n444ss’ account with that fee less service charges on four other occasions when kmr had chartered the premier jet to third parties blh chartered another kmr-managed aircraft mr holland and mr lingo accompanied petitioner on some of these flights but they also traveled to northern california via commercial flights to oakland airport in date the premier jet manifested a problem with peeling paint that grounded the aircraft for this and other reasons petitioner decided to buy a more expensive jet on date through a complex like-kind_exchange n444ss acquired a gulfstream g-iv jet_aircraft gulfstream jet n444ss then entered in- to a management agreement with a different aircraft chartering company world- wide jet management corp worldwide worldwide thereby assumed for the gulfstream jet management responsibilities similar to those which kmr had as- sumed for the premier jet the faa did not issue an airworthiness certificate for the gulfstream jet until date and there is no evidence that petitioner or any other blh employee used the gulfstream jet for business purposes during petitioner prepared and timely filed for n444ss a form_1065 u s return of partnership income for on that return n444ss reported an ordinary_loss of dollar_figure from its aircraft chartering activities petitioners filed form_1040 u s individual_income_tax_return for on which they claimed petitioner’ sec_51 share of the flow-through loss or dollar_figure as a nonpassive loss deduction on schedule e the irs selected petitioners’ return for examination and recharacter- ized this loss as a passive loss determining that petitioner had not materially parti- cipated in n444ss’ activities the irs also determined an accuracy-related penal- ty under sec_6662 it subsequently issued petitioners a timely notice of de- ficiency setting forth these adjustments and they timely petitioned this court for redetermination opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 deductions are a matter of legislative grace the taxpayer bears the burden of proving entitlement to deduc- tions allowed by the code and of substantiating the amounts of claimed deduc- tions 503_us_79 sec_1_6001-1 income_tax regs in certain circumstances the burden_of_proof on factual issues may shift to respondent see sec_7491 petitioners have not provided credible_evidence on the relevant factual issues and they have not maintained all records required by the code see id paras b the burden_of_proof thus remains on them i deductibility of flow-through loss individual taxpayers may generally deduct under sec_162 and sec_212 re- spectively ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business or for the production_of_income but the code disallows any current deduction for a passive_activity_loss sec_469 b congress designed sec_469 to prevent taxpayers from reducing nonpassive_income by losses at- tributable to passive activities see 118_tc_323 a passive_activity_loss is the amount if any by which the aggregate losses from the taxpayer’s passive activities exceed the aggregate income from passive activities sec_469 passive losses cannot be used to offset income from nonpassive activities such as wage income see 279_f3d_547 7th cir aff’g 114_tc_366 a disallowed passive_activity_loss is not lost rather it is deferred or suspended and remains available as a deduction against future passive_income sec_469 a passive_activity is an activity involving the conduct_of_a_trade_or_business in which the taxpayer does not ma- terially participate sec_469 participation in an activity is material if it is regular continuous and substantial sec_469 regulations under sec_469 provide various tests to determine whether the taxpayer materially participated in an activity a grouping the focus of the parties’ disagreement is whether petitioner materially par- ticipated in the aircraft chartering activity in which n444ss engaged petition- er’s threshold contention is that n444ss’ activity should be grouped with blh’s real_estate activity for purposes of testing whether he materially participated sec_469 does not define activity see 111_tc_215 however the secretary has promulgated a regulation that allows certain activities to be grouped together and treated as a single activity 2the parties have debated whether n444ss’ aircraft chartering activity should be considered a rental_activity see sec_469 providing generally that the term ‘passive activity’ includes any rental_activity regardless of whether the taxpayer materially participates sec_1_469-4 income_tax regs limit- ing the circumstances under which a rental_activity may be grouped with a trade_or_business activity because we conclude for other reasons that petition- er’s flow-through loss from n444ss was a passive loss we need not decide this question for purposes of our analysis we will assume arguendo that the aircraft chartering activity was a trade_or_business activity for purposes of the material_participation test see sec_1_469-4 income_tax regs this regulation provides that one or more business activities may be treated as a single activity if the activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 ibid whether activities constitute an appropriate economic unit involves a facts_and_circumstances_test see sec_1_469-4 income_tax regs the fol- lowing factors are given the greatest weight in making this determination similarities and differences between the two businesses the extent of com- mon control the extent of common ownership geographic location of the business activities and interdependencies between or among the activities ibid interdependencies exist for example where the two businesses have sub- stantial transactions between them sell products or services that are normally pro- vided together have the same customers have the same employees or have a single set of books and accounting_records ibid we find that none of these factors favors grouping the activities of n444ss with those of blh first in functional terms the two businesses have no similari- ties whatever blh is engaged in real_estate construction n444ss’ sole activity during was to charter aircraft through kmr and virtually all of the charters out of were made to third parties unrelated to blh we confronted a similar situation in williams v commissioner tcmemo_2014_158 108_tcm_128 the taxpayer there an employee of his father’s telephone sales training business chartered airplanes to travel to custom- ers’ locations instead of taking commercial flights to avoid the notorious pat downs and searches and lost baggage with the airlines id pincite after acquiring the business a sole_proprietorship from his father the taxpayer caused it to purchase an airplane and enter into agreements with flight schools to generate revenue when he was not using the plane ibid the flight schools rented out the aircraft for flight lessons and remitted a portion of the proceeds to the taxpayer id pincite the flight schools performed all maintenance on the aircraft collected rental fees marketed the aircraft and scheduled trainings ibid the taxpayer had no priority to use the aircraft so that he had to rent other planes when the flight schools were using his id pincite we held that the taxpayer could not group the telephone sales training activity with the airplane activity for purposes of determining his material_participation in the lat- ter id pincite we based this holding chiefly on the lack of similarities between the two businesses and the absence of interdependence between them id pincite as in williams there is no functional similarity here between the business of chartering airplanes and the business of developing real_estate n444ss entered into a management agreement with kmr to generate revenue from third- party charters so as to reduce petitioner’s net cost of owning the aircraft the aircraft was not integrated into blh’s business in any way indeed blh’s employees during flew on the premier jet only once and the gulfstream jet was not available for their use at all the first factor thus weighs heavily against grouping the second and third factors--the extent of common ownership and control-- are neutral petitioner held controlling interests in blh and n444ss but the ownership interests were quite different ms holifield held the other of n444ss whereas messrs lingo and holland held the other of blh and it is significant that mr lingo who held of blh made clear that he wanted nothing to do with owning an aircraft the fourth factor which focuses on geographic location weighs against petitioner the nerve center of n444ss’ operations was at ontario airport where kmr was headquartered all chartering maintenance and day-to-day manage- ment activities with respect to the premier jet occurred there by contrast bhl had its main office in bakersfield and jobsites throughout california the fifth factor which considers interdependencies between the two bus- inesses weighs heavily against petitioner the business activities of blh and n444ss were completely distinct they did not serve the same customers they did not share any employees they used separate books_and_records to track each entity’s financial results there were no meaningful transactions between them and they did not offer products or services that are normally provided together sec_1_469-4 income_tax regs final sentence there was no integration or synergy of any sort between the two businesses petitioner asserts that he purchased the premier jet to reduce the amount of time blh employees spent traveling to northern california jobsites but blh chartered the premier jet only once during whereas kmr chartered the air- craft times to unrelated parties this disparity by itself shows the lack of inte- gration between the aircraft chartering business and the real_estate business petitioner notes that blh chartered kmr-managed jets on four occasions when the premier jet was chartered to other kmr clients but we fail to see how this helps petitioner’s case the ease with which blh could charter other aircraft at ontario airport underscores the absence of synergy between n444ss’ business and its own assuming arguendo that blh needed chartered aircraft to run its business efficiently--a dubious proposition given that its employees could and often did fly commercially to northern california through oakland--blh was perfectly capable of satisfying that need without assistance from n444ss in sum the factors set forth in the regulations as applied to the facts of this case establish that blh’s real_estate business and n444ss’ aircraft chartering business should not be treated as a single activity because they do not consti- tute an appropriate economic unit sec_1_469-4 income_tax regs here as in williams the aircraft chartering activity was designed to generate revenue and thus reduce the taxpayer’s cost of owning a private jet not to benefit the tax- payer’s principal business in any meaningful way we accordingly conclude that n444ss’ aircraft chartering activity may not be grouped with blh’s real_estate activity for purposes of determining whether petitioner materially participated in the former 3the kmr management agreement which gave petitioner no priority in scheduling use of the premier jet underscores the lack of synergy between n444ss’ business and blh’s business petitioner notes that by owning a jet managed by kmr he became entitled to an owner’s discount when blh chart- ered another kmr-managed jet this discount took the form of a to reduction in the hourly rate for flight time this discount does not give rise to a meaningful interdependence between blh’s real_estate business and n444ss’ aircraft chartering business b material_participation the regulations provide that a taxpayer will be treated as materially parti- cipating in an activity if he satisfies any one of seven tests sec_1_469-5t temporary income_tax regs fed reg date these tests inquire for example whether the individual participate d in the activity for more than hours during the tax_year or materially participated in the activi- ty during certain prior years id para a petitioner does not contend that he devoted more than hours to n444ss during nor does he contend that he materially participated in n444ss in any prior year he contends that he satisfies only one of the seven regulatory tests for material_participation namely the significant participation test specified in paragraph a it provides that a taxpayer will be treated as materially partici- pating in an activity if the activity is a significant_participation_activity within the meaning of paragraph c of this section for the taxable_year and the individ- ual’s aggregate participation in all significant participation activities during such year exceeds hours an activity qualifies as a significant_participation_activity under paragraph a if two tests are met first the activity must be a trade_or_business activity in which the individual participates for more than hours during such year id para c i second the activity must be one in which the taxpayer would not be treated as materially participating if material_participation for such year were determined without regard to paragraph a of this section id subpara ii although this regulation is something of a word soup its meaning and intent seem clear it enables a taxpayer who does not devote hours to any one activity during the year to satisfy the material_participation test by cobbling together several smaller activities to each of which he devotes hours during the year see generally lamas v commissioner tcmemo_2015_ 109_tcm_1299 estate of stangeland v commissioner tcmemo_2010_185 100_tcm_156 scheiner v commissioner tcmemo_1996_554 72_tcm_1532 we conclude that petitioner does not satisfy either prong of the significant participation test a taxpayer may substantiate the required hours of participation by any reasonable means but a mere ballpark guesstimate will not suffice 135_tc_365 goshorn v commissioner tcmemo_1993_578 66_tcm_1499 in the absence of c ontempor- aneous daily time reports logs or similar documents the extent of a taxpayer’s participation may be established by the identification of services performed over a period of time and the approximate number of hours spent performing such serv- ices based on appointment books calendars or narrative summaries sec_1_469-5t temporary income_tax regs fed reg date petitioner contends that he participated in n444ss’ activities for at least hours during he testified that he reviewed flight logs and charter in- voices marketed the premier jet to potential customers considered various main- tenance issues and contacted raytheon the aircraft’s manufacturer to demand compensation_for the peeling paint problem he also testified that he had re- searched the feasibility of a class action lawsuit against raytheon researched the feasibility of acquiring a new jet and helped negotiate the acquisition of the gulf- stream jet that was placed_in_service the following year petitioner presented no documentary_evidence of any kind to substantiate these efforts or to quantify the hours they actually consumed he supplied no con- temporaneous time logs appointment books calendars or narrative summaries sec_1_469-5t temporary income_tax regs supra although he testified that these tasks consumed at least hours his testimony reflects the sort of post-event ballpark guesstimate that we have found unpersuasive on prior occa- sions see lee v commissioner tcmemo_2006_193 92_tcm_263 goshorn t c m cch pincite we accordingly find that petitioner has not carried his burden of proving that he participated in n444ss for more than hours during the taxable_year sec_1_469-5t temporary income_tax regs supra even if petitioner had proven that he devoted the required hours to n444ss he does not meet the second prong of the significant participation test which requires that the taxpayer devote hours in the aggregate to significant participation activities an activity qualifies as such only if it is an activity in which the taxpayer would not be treated as materially participating if material_participation for such year were determined without regard to paragraph a of this section ie were determined without regard to the significant participation test id subpara ii seeking to accomplish grouping in a different way petitioner urges that he satisfies the significant participation test by adding his n444ss-related hour sec_4apart from lack of substantiation certain tasks petitioner allegedly per- formed for n444ss related to management of the activity or were performed in his capacity as an investor under the management agreement kmr had complete responsibility for day-to-day management of the premier jet because petitioner was not directly involved in the day-to-day operations and because kmr devoted many more hours to management than he did hours he may have logged in con- nection with management or in his capacity as an investor would not count toward satisfying the material_participation requirement see serenbetz v commissioner tcmemo_1996_510 72_tcm_1264 goshorn t c m cch pincite sec_1_469-5t f ii temporary income_tax regs supra to his blh-related hours but assuming arguendo that n444ss was a significant_participation_activity blh clearly was not that is because petitioner during devoted well in excess of hours to blh he would thus qualify as materially participating in blh under sec_1_469-5t temporary income_tax regs supra since petitioner would be treated as materially participating in blh without regard to the significant participation test of paragraph a his blh activity is not a significant_participation_activity see id para c ii petitioner has not identified any other activity that could possibly qualify as a significant_participation_activity his only significant_participation_activity assuming he could substantiate the required hours would be n444ss he therefore has not shown that his aggregate participation in all significant partici- pation activities during such year exceeds hours see id para a in sum petitioner has failed to meet his burden of proving that he materi- ally participated in n444ss during the irs thus correctly recharacterized as a passive loss under sec_469 the dollar_figure flow-through loss deduction that petitioners claimed on their schedule e ii accuracy-related_penalty the code imposes a penalty upon the portion of any underpayment_of_tax attributable to n egligence or disregard of rules or regulations or any sub- stantial understatement of income_tax sec_6662 and b and negli- gence includes any failure to make a reasonable attempt to comply with the in- ternal revenue laws sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs see 139_tc_19 aff’d f 3d 9th cir an understatement of income_tax is substantial if it ex- ceeds the greater of dollar_figure or of the tax required to be shown on the return see sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability of any individual for any penalty see higbee v com- missioner t c respondent has satisfied his burden of pro- duction as to negligence by showing that petitioner failed to maintain adequate books_and_records regarding his n444ss activities see sec_1_6662-3 in- come tax regs in graev v commissioner t c __ date supplementing and overruling in part graev v commissioner t c __ date we held that respondent’s burden of production under sec_7491 also includes establishing compliance with sec_6751 which requires that penalties be personally approved in writing by the immediate supervisor of the individual making such determination see 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 the record includes a copy of a civil penalty approval form approving imposition of an accuracy- related penalty against petitioners for which was executed by the immediate supervisor of the revenue_agent who examined petitioners’ return we ac- cordingly conclude that respondent has met his burden of production for this pen- alty sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer ibid petitioner is a highly sophisticated businessman with respect to the claimed dollar_figure flow-through loss deduction he has failed to establish that he made a good-faith effort to determine his federal_income_tax liability correctly he kept no contemporaneous_records of his activities with respect to n444ss or the time he devoted to those activities his argument for grouping blh with n444ss as a single activity was extremely weak although he hired a tax_return_preparer he does not assert reliance on that person as a defense to the penalty see 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 c income_tax regs we accordingly conclude that the portion of the underpayment reflecting disallowance of the dollar_figure flow-through loss deduction was attributable to neg- ligence alternatively if the rule_155_computations show that the understate- ment of income_tax exceeds the greater of dollar_figure or of the amount required to be shown on the return we conclude that the underpayment is attributable to a substantial_understatement_of_income_tax for which reasonable_cause has not been shown 5in his post-trial briefs respondent does not contend that petitioner was neg- ligent with respect to the disallowed dollar_figure mortgage interest_expense deduc- tion an issue over which we previously determined that we lack jurisdiction see brumbaugh v commissioner tcmemo_2015_65 to reflect the foregoing decision will be entered under rule
